DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, without traverse, of Group I in the reply filed on December 29, 2020 is acknowledged. Group I, drawn to a process of making a ring bridging disulfide compound from a ring bridging trisulfide compound and a non-nucleophilic base, embraced by claims 1, 3, 8, 28, 34, 35, 40-42, 46-49 and 54-58 was elected by Applicant. Applicants pointed to no errors in the Examiners analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    125
    157
    media_image1.png
    Greyscale
and indicated claims 1, 3, 8, 28, 46-49, 54-56 and 92-98  read on said species. The elected species was not found during the search. Therefore, the search was expanded to Group I. The species election is withdrawn.

In summary, claims 1, 3, 8, 28, 34, 35, 40-42, 46-49, 54-58, 82, 90 and 92-98 are pending and claims 1, 3, 8, 28, 34, 35, 40-42, 46-49, 54-58 and 92-98 are under consideration. Claims 92-98 are new claims. Claims 82 and 90 are withdrawn based on the lack of unity. 
Specification
The abstract of the disclosure is objected to because of the proper content of an abstract of the disclosure. In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral antidiabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Correction is required. See MPEP § 608.01(b).
To overcome the objection, please add the process shown in claim 3 to the end of the abstract. 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8, 28, 34, 35, 40-42, 46-49 and 54-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 97 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 97 and 98 recites the limitation "the ratio" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 97 and 98 recites the limitation "the mixture" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3 and 92-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
This is a written description rejection. 

The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.

A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571,39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. 
a ring bridging trisulfide and disulfide compound for the processes found in claims 1 and 3. The mere fact that Applicant may have discovered a specific process which converts a ring bridging trisulfide compound to a ring bridging disulfide compound with a non-nucleophilic base, is not sufficient to claim the entire genus. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
Thus, said claims are rejected under 35 USC 112(a) (Written Description).
	

Claims 1, 3 and 92-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process of converting a compound of Formula Ia, IIa, IVa, IIIa, and Va to a compound of Formula 1b, IIb, IVb, IIIb, and Vb, does not, does not reasonably provide enablement for a process of converting any ring bridging trisulfide compound to a ring bridging disulfide compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows: 
(A) Breadth of claims: Scope of the compounds. Owing to the range of many variables and substitutions, trillions of ring bridging trisulfide and disulfide compounds are embraced that are involved in the claimed process. 
(B) The nature of the invention: The invention is drawn to a process of converting any ring bridging trisulfide compound to a ring bridging disulfide compound with a non-nucleophilic base. 
(C) Level of predictability in the art: It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(D) Direction or Guidance: That provided is very limited. Applicant shows a process that converts a compound of Formula Ia, IIa, IVa, IIIa, and Va to a compound of Formula Ib, IIb, IVb, IIIb, and Vb in the specification, but does not show the starting material used to make the variety of compounds claimed in claims 1 and 3. There is limited evidence in the Specification of the example compounds that only cover a small portion of the substituents found in claims 1 and 3. Thus, there is no specific direction or guidance regarding the plethora of compounds embraced by claims 1 and 3. 
The availability of the starting material that is needed to prepare the invention as claimed is one issue. As per MPEP 2164.01 (b). A key issue that can arise when determining whether the specification is enabling is whether the starting materials or apparatus necessary to a make the invention are available. The Court in In re Ghiron, 442 F.2d 985, 991,169 USPQ 723, 727 (CCPA 1971), made it clear that if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available. The same can be said if certain chemicals are required to make a compound or practice a chemical process. In re Howarth, 654 F.2d 103, 105, 210 USPQ 689, 691 (CCPA 1981). 

(E) State of the Prior Art: The process is drawn to converting a compound of Formula Ia, IIa, IVa, IIIa, and Va to a compound of Formula Ib, IIb, IVb, IIIb, and Vb with a non-nucleophilic base.  
(F) Working Examples: Applicant shows Table 1, on page 178, which are prophetic. The only working example disclosed is on page 180, Scheme 1, where the disulfide to trisulfide ratio from the starting material mixture is 3:2, respectively and is converted to a 70:1 mixture, respectively, with DBU. 
(G) Skill of those in the art: The ordinary artisan is highly skilled in organic and biochemistry. 
(H) The quantity of experimentation needed: Since there are very limited working examples as described above, the amount of experimentation is expected to be high and burdensome. 
Due to the level of unpredictability in the art, the very limited guidance provide, and the lack of working examples, the Applicant has shown lack of enablement for the groups noted groups on Formula i. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624